DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s election without traverse of Group I in the reply filed on January 7, 2022 is acknowledged.  Additionally in response to the election of species requirement the Applicants elected the combination of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4.
	Claims 1-20 are currently pending.
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 7, 2022.
The claims have been examined to the extent that the claims read on the elected combination of genes (MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4). The additionally recited genes have been withdrawn from consideration as being directed to a non-elected invention.  Prior to allowance of the claim, any non-elected subject matter that is not rejoined with any allowed elected subject matter will be required to be removed from the claims.


Claim Rejections - 35 USC § 101

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 12, and 15-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. The claims have been evaluated using the 2019 Revised Patent Subject Matter Eligibility Guidance (see Federal Register Vol. 84, No. 4 Monday, January 7, 2019). 
Step 1: The claims are directed to the statutory category of a process.
Step 2A, prong one: Evaluate Whether the Claim Recites a Judicial Exception 
The instant claims recite a law of nature. The claims recite a correlation between MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 and liposarcoma. This type of correlation is a consequence of natural processes, similar to the naturally occurring correlation found to be a law of nature by the Supreme Court in Mayo.  
The instant claims recite abstract ideas.  The claims recite a step of “analyzing” the determined expression levels to generate a composite gene signature score that is indicative of liposarcoma or non-liposarcoma.  Neither the specification nor the claims set forth a limiting definition for “analyzing” and the claims do not set forth how this step is accomplished. The broadest reasonable interpretation of the “analyzing” step is that it may be accomplished by a mental processes. For example, one may “analyze” the expression levels and generate a composite gene signature score by thinking about the expression levels and performing mathematical calculations using the expression levels. 

  Step 2A, prong two: Evaluate Whether the Judicial Exception Is Integrated Into a Practical Application
The claims do NOT recite additional steps or elements that integrate the recited judicial exceptions into a practical application of the exception(s). For example, the claims do not practically apply the judicial exception by including one or more additional elements that the courts have stated integrate the exception into a practical application:
An additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field; 
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
An additional element effects a transformation or reduction of a particular article to a different state or thing; and
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological
environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
In addition to the judicial exceptions claim 1 recites a step of “determining” expression levels of two or more genes in a sample. Claim 15 recites “carrying” out IHC staining on a sample.  Claim 16 recites “imaging” the patient using sonography, CT, or MRI.  These additional 
Step 2B: Evaluate Whether the Claim Provides an Inventive Concept
In addition to the judicial exceptions claim 1 recites a step of “determining” expression levels of two or more genes in a sample. Claim 15 recites “carrying” out IHC staining on a sample.  Claim 16 recites “imaging” the patient using sonography, CT, or MRI.  These additional steps/elements do NOT amount to significantly more because they simply append well understood, routine, and conventional activities previously known in the art to the judicial exceptions.  
The steps are recited at a high level of generality. Determining the expression level of genes in a sample merely instructs a scientist to use any technique capable of measuring expression levels. The claims does not require the use of any particular non-conventional reagents (primers, probes, etc.). When recited at this high level of generality, there is no meaningful limitation that distinguishes this step from well understood, routine, and conventional activities engaged in by scientists prior to applicants invention and at the time the application was filed. 
The prior art also demonstrates the well understood, routine, conventional nature of additional elements because it teaches that the additional elements are well known or commercially available.  For example Kim (Pathology April 2006 38(2) pages 114-119) teaches that they analyzed the characteristics of an unusual case of mixed type liposarcoma, which consisted of a well‐differentiated liposarcoma (WDL) and a pleomorphic liposarcoma (PL), with a special emphasis on molecular alterations. Microscopic and immunohistochemical approaches 
Further it is noted that the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. 
Determining the level of a biomarker in blood by any means, Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362, 123 USPQ2d 1081, 1088 (Fed. Cir. 2017); 
Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015); 
Detecting DNA or enzymes in a sample, Sequenom, 788 F.3d at 1377-78, 115 USPQ2d at 1157); Cleveland Clinic Foundation 859 F.3d at 1362, 123 USPQ2d at 1088 (Fed. Cir. 2017); 
Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014)
For the reasons set forth above the claims are not directed to patent eligible subject matter.

Claim Rejections - 35 USC § 112(b)
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-17 are rejected over the recitation of the phrase “the subject” in claim 1.    There is insufficient antecedent basis for this limitation in the claim because although the claim previously refers to “a patient” it does not refer to “a subject”.
Regarding claim 12, the phrase "soft tissue sarcomas, including:" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 112(a)
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-17  are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject 
Scope of the Claims/Nature of the Invention
The claims are drawn to a method for distinguishing between liposarcoma and non -liposarcoma in a patient. In view of the recitation of “non-liposarcoma” the claims broadly encompass any other type of sarcoma or any other type of cancer.  In view of the recitation of “patient” the claims broadly encompass both human and non-human patients. 
The claims require determining the expression level of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 in a sample obtained from the subject. In view of the recitation of “expression level” the claims broadly encompass determining the level of mRNA or protein in the sample.  In view of the recitation of “the sample” the claims broadly encompass ANY type of sample (i.e., tumor samples, blood, urine, hair, etc.). 
The claims require analyzing the determined expression levels to generate a composite gene signature score that is indicative of liposarcoma or non-liposarcoma. 
The nature of the invention requires a reliable correlation between the expression level of MARCH2, ADH1C, ADIPOQ, AGT, AOC3, AQP7, CD36, CDO1, CNTFR, DLC1, IDS, MEST, MICAL2, PDK4, PRR5, SSX2IP, SYN2, and TIMP4 and liposarcoma. 
Teachings in the Specification and Examples
The specification (para 0093) teaches that a retrospective study was performed on Moffitt's prospectively collected oncology database and all patients with a diagnosis of a soft 
 The specification (paras 0095-0097) teaches that a total of 50 soft tissue sarcoma samples (19 liposarcomas and 31 non-liposarcomas) from Total Cancer Care (TCC) database were used as the training dataset. The gene expression data are contained on HuRSTA-2a520709 chips, each with 60607 probe sets for 25587 genes. Unpaired t-tests were performed on each and every gene to identify significantly differentially expressed genes for liposarcoma vs. non-liposarcoma (see Fig 4). The top 18 genes (p<0.01) were selected for Principal Component Analysis (PCA). The cutoff for liposarcoma was set at PC1<0. The 18-gene signature was first self-validated on the training dataset with 18 out of 19 liposarcomas classified as "liposarcoma" (sensitivity=94.74%) and 29 out of 31 non-liposarcomas classified as " non-liposarcoma" (specificity=93 0.55%). 
The specification (paras 0098-0099) teaches that the signature was further validated on external datasets publicly available at GEO including: (a) GSE32569 with 6 pairs of biopsies from metastatic alveolar soft part sarcoma (ASPS) before and after Cediranib treatment and (b) GSE12972 with 19 pairs of biopsies of untreated primary cell cultures obtained from liposarcoma and doxorubicin treated cultures from the same liposarcoma. By calculating PC1 scores using the loading factors from the training dataset and applying the cutoff to each sample in the external datasets, we classified the 12 ASPS samples as " non-liposarcoma" (specificity=100%) and 27 of 38 liposarcoma samples as "liposarcoma" (sensitivity=71.05%). 
 
State of the Art and the Unpredictability of the Art
While methods of measuring expression levels are known in the art, methods of correlating expression levels with a phenotype (such as liposarcoma) are highly unpredictable.    The unpredictability will be discussed below.
In the instant case it is highly unpredictable if it is possible to distinguish between liposarcoma and non-liposarcoma including any other type of sarcoma or any other type of cancer.  There are two different types of sarcomas: (i) bone sarcomas and (ii) soft tissue sarcomas. The specification teaches that using a 18 gene signature they were able to distinguish between liposarcoma and other types of “soft tissue sarcomas”.  In the instant case there is no data in the specification on the expression levels of the 18 genes in bone sarcomas (including benign and malignant bone tumors).  Additionally there is no data in the specification on the expression levels of the 18 genes in other types of cancer  (including breast cancer, pancreatic cancer, lung cancer, etc.).  The prior art of Whitehead (Genome Biology 2005 Vol 6 Issue 2 Article R13) teaches that many different cancers have unique tissue specific patterns of gene expression (page 1, col 2). In the absence of evidence to the contrary it is highly unpredictable if the 18 gene signature can be used to distinguish between liposarcoma and bone sarcomas such as osteochondromas, osteosarcoma, Ewing’s sarcoma, multiple myeloma.  In the absence of evidence to the contrary it is highly unpredictable if the 18 gene signature can distinguish between liposarcoma and other cancer types such as breast cancer, pancreatic cancer, lung cancer. The specification only provides enablement for a method of distinguishing between liposarcoma and other types of soft tissue sarcomas. 

Additionally it is relevant to point out the unpredictability as to whether or not a measure of any nucleic acid expression is indicative of the level of protein in a sample.  The post-filing art of Chan (G&P magazine 2006 Vol 6 No 3 pages 20-26). teaches that cells have elaborate regulatory mechanisms at the level of transcription, post-transcription, and post-translation (p.1, last paragraph), and that transcript and protein abundance measurements may not be concordant (p.3, sixth full paragraph).  Thus it is unpredictable as to whether or not the results pertaining to nucleic acid expression, as presented in the instant specification, would be applicable to methods requiring or encompassing the analysis of a protein samples.
Finally it is highly unpredictable if the findings with human patients can be extrapolated to non-human patietns. Coleman (Drug Discovery Today. 2003. 8: 233-235) found that gene expression patterns between mice and humans shared some degree of similarity, but that the 
Quantity of Experimentation: 
The quantity of experimentation necessary is great, on the order of many man-years, and then with little if any reasonable expectation of successfully enabling the full scope of the claims.  In support of this position, it is noted that the claimed methods encompass being distinguish between liposarcoma and non-liposarcoma based on the expression level of 18 genes in any sample type.  
 In order to practice the breadth of the claimed invention one of skill in the art would first have to determine the expression level of the 18 genes in a representative number of different bone sarcomas (i.e., osteochondromas, osteosarcoma, Ewing’s sarcoma, multiple myeloma etc.) and a representative number of different cancer types (i.e., breast cancer, pancreatic cancer, liver cancer, lung cancer, etc.).  Then analysis would have to be determined to see if it was possible to distinguish liposarcoma from these additional diseases/conditions using the 18 gene signature.   Then additional experimentation would need to be conducted to determine if the signature is detectable in a representative number of different sample types from human subjects and non-human subjects. The specification has merely provided an invitation for further experimentation. The results of such experimentation are highly unpredictable. 
Wyeth v. Abbott Laboratories 107 USPQ2d 1273, 1275, 1276 (Fed. Cir. June 2013):
Claims are not enabled when, at the effective filing date of the patent, one of ordinary skill in the art could not practice their full scope without undue experimentation. MagSil Corp. v. Hitachi Global Storage Techs., Inc., 687 F.3d 1377, 1380-81 [103 USPQ2d 1769] (Fed. Cir. 2012).

The remaining question is whether having to synthesize and screen each of at least tens of thousands of candidate compounds constitutes undue experimentation. We hold that it does. Undue experimentation is a matter of degree. Chiron Corp. v. Genentech, Inc., 363 F.3d 1247, 1253 [70 USPQ2d 1321] (Fed. Cir. 2004) (internal quotation omitted). Even “a considerable amount of experimentation is permissible,” as long as it is “merely routine” or the specification “provides a reasonable amount of guidance” regarding the direction of experimentation. Johns Hopkins Univ. v. CellPro, Inc., 152 F.3d 1342, 1360-61 [47 USPQ2d 1705] (Fed. Cir. 1998) (internal quotation omitted). Yet, routine experimentation is “not without bounds.” Cephalon, Inc. v. Watson Pharm., Inc., 707 F.3d 1330, 1339 [105 USPQ2d 1817] (Fed. Cir. 2013).  (Emphasis added)

In Cephalon, although we ultimately reversed a finding of nonenablement, we noted that the defendant had not established that required experimentation “would be excessive, e.g., that it would involve testing for an unreasonable length of time.” 707 F.3d at 1339 (citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] (Fed. Cir. 1983)). Finally, in In re Vaeck, we affirmed the PTO's nonenablement rejection of claims reciting heterologous gene expression in as many as 150 genera of cyanobacteria. 947 F.2d 488, 495-96 [20 USPQ2d 1438] (Fed. Cir. 1991). The specification disclosed only nine genera, despite cyanobacteria being a “diverse and relatively poorly understood group of microorganisms,” with unpredictable heterologous gene expression. Id. at 496.  (Emphasis added)

Additionally, attention is directed to Cephalon at 1823, citing White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 218 USPQ 961, that work that would require 18 months to 2 years so to enable the full scope of an invention, even if routine, would constitute undue experimentation.  As stated therein:
This court has held that experimentation was unreasonable, for example, where it was found that eighteen months to two years’ work was required to practice the patented invention. See, e.g., White Consol. Indus., Inc. v. Vega Servo-Control, Inc., 713 F.2d 788, 791 [218 USPQ 961] Fed. Cir.1983). (Emphasis added)

Attention is also directed to MPEP 2164.06(b) and In re Vaeck, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).
Where, as here, a claimed genus represents a diverse and relatively poorly understood group of microorganisms, the required level of disclosure will be greater than, for example, the disclosure of an invention involving a “predictable” factor such as a mechanical or electrical element. See Fisher, 427 F.2d at 839, 166 USPQ at 24.

In view of such legal precedence, the aspect of having to work for so many years just to provide the starting materials for minute fraction of the scope of the claimed invention is deemed to constitute both an unreasonable length of time and undue experimentation. 
Conclusions: 
Herein, although the level of skill in the art is high, given the lack of disclosure in the specification and in the prior art and the unpredictability of the art, it would require undue experimentation for one of skill in the art to make and use the invention as broadly claimed.

Improper Markush Group
6. 	Claims 1-17 are rejected on the basis that it contains an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made in the context of a combination or process, or alternative chemical compounds as a whole) share 
	The Markush groupings of:
(i) two or more genes from among those listed in claim 1 and 
(ii) two or more genes selected from among those listed in claim 2
are improper because the alternatives defined by the Markush grouping do not share both a single structural similarity and a common use for the following reasons:  
	It is first noted that MPEP 706.03(y) states that “A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)). “ Members of a Markush group share a “single structural similarity” when they belong to the same recognized physical or chemical class or to the same art-recognized class (prong 1) and the 
	The phrase “significant structural element is shared by all of the alternatives” refers to cases where the compounds share a common chemical structure which occupies a large portion of their structures, or in case the compounds have in common only a small portion of their structures, the commonly shared structure constitutes a structurally distinctive portion in view of existing prior art, and the common structure is essential to the common property or activity. 
A recognized physical class, a recognized chemical class, or an art-recognized class is a class wherein “there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention. In other words, each member could be substituted one for the other, with the expectation that the same intended result would be achieved” (see MPEP 706.03(y)IIA).
Herein, the recited alternative species do not share a single structural similarity, as each gene has a different chemical structure in that it consists of a different nucleotide sequence.  The only structural similarity present is that all of the genes comprise nucleotides. The fact that the genes comprise nucleotides per se does not support a conclusion that they have a common single structural similarity because the structure of comprising nucleotides alone is not essential to the asserted common activity of being correlated with liposarcoma. Accordingly, while the different genes are asserted to have the property of being correlated with liposarcoma, they do not share a substantial structural similarity essential to this activity.
Further, the recited genes do not belong to a chemical or art-recognized class because there is no expectation from the knowledge in the prior art that genes behave in the same manner and can be substituted for one another with the same intended result achieved. There is no 
Following this analysis, the claims are rejected as containing an improper Markush grouping.
	To overcome this rejection, Applicant may set forth each alternative (or grouping of patentably indistinct alternatives) within an improper Markush grouping in a series of independent or dependent claims and/or present convincing arguments that the group members recited in the alternative within a single claim in fact share a single structural similarity as well as a common use. 

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA HANEY whose telephone number is (571)272-8668. The examiner can normally be reached Monday-Friday, 8:15am-4:45pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AMANDA HANEY/Primary Examiner, Art Unit 1634